UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32832 Jazz Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, California (Address of principal executive offices) (Zip Code) (949)435-8000 Registrant’s telephone number, including area code Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNo x (Note:As a voluntary filer not subject to the filing requirements, the Registrant has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months). Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a “smaller reporting company”. See definitions of “large accelerated filer” and “accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant meets the conditions set forth in General Instruction H(1)(a)and (b)of Form10-Q and is therefore filing this Formwith the reduced disclosure format permitted by General Instruction H(2). JAZZ TECHNOLOGIES, INC. Table of Contents PARTI — FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 3 Unaudited Condensed Consolidated Statements of Cash Flows 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 11 PARTII — OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 6. Exhibits 12 SIGNATURES 13 Index to Exhibits 13 PARTI — FINANCIAL INFORMATION Item 1.Financial Statements Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) June 30,2014 December31,2013 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Receivables: Trade receivables, net of allowance for doubtful accounts of$0 at June 30, 2014 and December31, 2013 Other receivables Inventories Deferred tax asset Other current assets Total current assets Long-term investments Property, plant and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of debentures $ $ Accounts payable Accrued compensation and benefits Deferred revenues Other current liabilities Total current liabilities Long term liabilities: Long-term debt from banks Notes Deferred tax liability Employee related liabilities Other long-term liabilities Total liabilities Stockholder’s equity: Ordinary shares of $1 par value; Authorized: 200 shares; Issued: 100 shares; Outstanding: 100 shares; Additional paid-in capital Cumulative stock based compensation Accumulated other comprehensive earnings Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 1 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Operations (in thousands) Three months ended Six months ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Amortization related to a lease agreement early termination Total operating expenses Operating income (loss) ) ) Financing expense, net ) Loss before income taxes ) Income taxbenefit Net loss $ ) $ ) $ ) $ ) See accompanying notes. 2 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Comprehensive Loss (in thousands) Three months ended Six months ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Net loss $ ) $ ) $ ) $ ) Change in employees plan assets and benefit obligations ) Comprehensive loss $ ) $ ) $ ) $ ) 3 Jazz Technologies, Inc. (A Wholly Owned Subsidiary of Tower Semiconductor, Ltd.) and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Six months ended June 30, 2014 June 30, 2013 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss for the period to net cash provided by operating activities: Loss from notes exchange Depreciation and amortization of intangible assets Notes accretion and amortization of deferred financing costs Stock based compensation expense 82 Changes in operating assets and liabilities: Trade receivables ) ) Inventories ) ) Otherreceivables and assets ) Accounts payable Due to related parties, net Accrued compensation andbenefits ) ) Deferred Revenue ) Other current liabilities ) ) Deferred tax liability, net ) Employee related liabilities and other long-term liabilities ) Net cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Proceeds related to property and equipment Net cash used in investing activities ) ) Financing activities: Proceeds from issuance of notes, net Debt repayment ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non cash activities: Investments in property, plant and equipment $ $ Equity increase arising from exchange of straight to convertible debt $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ See accompanying notes. 4 Jazz Technologies,Inc. Notes to Unaudited Condensed Consolidated Financial Statements June 30, 2014 Note 1: Business and Formation Unless specifically noted otherwise, as used throughout these notes to the consolidated financial statements, “Jazz”, “Company” refers to the business of Jazz Technologies, Inc. including its wholly owned subsidiaries, and “Jazz Semiconductor” refers only to the business of Jazz Semiconductor, Inc. The Company Since the merger with Tower in 2008, the Company is a 100% subsidiary of Tower. The Company is based in Newport Beach, California and is an independent semiconductor foundry focused on specialty process technologies for the manufacture of analog intensive mixed-signal semiconductor devices. The Company’s specialty process technologies include advanced analog, radio frequency, high voltage, bipolar and silicon germanium bipolar complementary metal oxide (“SiGe”) semiconductor processes, for the manufacture of analog and mixed-signal semiconductors. Its customers' analog and mixed-signal semiconductor devices are used in cellular phones, wireless local area networking devices, digital TVs, set-top boxes, gaming devices, switches, routers and broadband modems. Note 2:Summary of Significant Accounting Policies Basis of Presentation and Consolidation The Company prepares its consolidated financial statements in accordance with SEC and U.S. generally accepted accounting principles (“US GAAP”) requirements and includes all adjustments of a normal recurring nature that are necessary to fairly present its condensed consolidated results of operations, financial position, and cash flows for all periods presented. The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. Interim period results are not necessarily indicative of full year results. This quarterly report should be read in conjunction with the Company’s most recent Annual Report on Form10-K. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring adjustments that, in the opinion of management, are necessary to present fairly the Company’s consolidated financial position at June 30, 2014 and December31, 2013, and the consolidated results of its operations and cash flows for the three months and six months ended June 30, 2014 and June 30, 2013. All intercompany accounts and transactions have been eliminated. Certain amounts have been reclassified in order to conform to 2014 presentation. Use of Estimates The preparation of financial statements in conformity with US GAAP requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ materially from those estimates. Fair Value of Financial Instruments The Company measures its financial assets and liabilities in accordance with US GAAP. For financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued expenses, the carrying amounts approximate fair value due to their short maturities. Concentrations Financial instruments that potentially subject the Company to concentration of credit risk consist principally of cash, cash equivalents and trade accounts receivable. The Company generally does not require collateral for insurance of receivables. An allowance for doubtful accounts is provided for those amounts that were determined to be doubtful of collection. The Company performs ongoing credit evaluations of its customers. 5 Accounts receivable from significant customers representing 10% or more of the net accounts receivable balance as of June 30, 2014 and December31, 2013 consists of: June 30, 2014 December31, 2013 Customer 1 37
